--------------------------------------------------------------------------------

Exhibit 10.5
 
SEPARATION AGREEMENT
 
THIS SEPARATION AGREEMENT (this “Agreement”) is entered into on June 15, 2011,
by and between Avatar Holdings Inc., a Delaware corporation (the “Company”) and
Jon Donnell (the “Executive”).
 
WHEREAS, the Executive and the Company (each, a “Party” and together, the
“Parties”) are parties to an Employment Agreement dated as of October 19, 2010
(the “Employment Agreement”); and
 
WHEREAS, the Parties have agreed that the Executive’s employment with the
Company will terminate as of June 15, 2011 (the “Termination Date”); and
 
WHEREAS, the Parties wish to set forth their respective rights and obligations
in connection with the termination of Executive’s employment with the Company.
 
NOW, THEREFORE, based upon the mutual promises and conditions contained herein,
the Parties agree as follows:
 
1.            Termination of Employment.  The Executive’s employment as Chief
Executive Officer and a Director of the Company (and his employment in all other
positions, offices and titles that he holds at the Company or any of its
subsidiaries or affiliates immediately prior to the Termination Date) shall
terminate as of the Termination Date, and in each case such termination shall be
treated as a termination by Company without Cause (as defined in the Employment
Agreement).
 
2.            The Executive’s Entitlements.  In connection with the foregoing,
and in accordance with the applicable terms of the Employment Agreement, the
Executive shall:
 
(a)           be paid any accrued and unpaid Base Salary (as defined in the
Employment Agreement) and vacation earned but unused through the Termination
Date, such payment to be made within 10 days following the Effective Date (as
defined in Section 5(g) below);
 
(b)           be paid an amount equal to $1,000,000.00 (two times the
Executive’s Base Salary), such payments to be made in equal installments on the
Company’s regular payroll dates over the period commencing on the first payroll
date following the Effective Date and ending on the date that is six months
after such date;
 
(c)           be provided continued coverage under the Benefits Plans (as
defined in the Employment Agreement) from the Termination Date through December
31, 2012, on terms and conditions set forth in such plans (as they may be
amended from time to time) as if the Executive continued to be employed by
Company during such period;
 
(d)           vest in the number of shares of restricted stock subject to the
Time-Based Award (as defined in the Employment Agreement) equal to (i) the
number of shares subject to the Time-Based Award that would have vested on
December 31, 2011, multiplied by (ii) a fraction, the numerator of which is
equal to the number of days Executive worked from January 1, 2011, through the
Termination Date and and the denominator of which is 365; and
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           vest in the number of shares of restricted stock subject to the
Performance-Based Award (as defined in the Employment Agreement) equal to the
number of shares subject to the Performance-Based Award that would have vested
on December 31, 2011, in accordance with Section 4(a)(ii) of the Employment
Agreement.
 
3.            Mutual Release of Claims.
 
(a)           Release by the Executive.  The Executive, on his own behalf and on
behalf of his heirs, executors, administrators and legal representatives
(collectively, the “Executive Parties”) hereby irrevocably and unconditionally
releases and forever discharges the Company and its shareholders, employees,
officers and directors (collectively, the “Company Parties”) from any and all
claims, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
“Claims”), whether known or unknown, whether now existing or hereafter arising,
that any Executive Party may have, may have had, or may hereafter have, and that
are based in whole or in part on facts, whether or not now known, existing prior
to the Effective Date, regarding any matter whatsoever, including but not
limited to any Claim based on Title VII of the Civil Rights Act of 1964; the
Americans With Disabilities Act; the Fair Labor Standards Act; the Equal Pay
Act; the Family and Medical Leave Act; the Executive Retirement Income Security
Act of 1974 (except as to claims pertaining to vested benefits under employee
benefit plans maintained by the Company); the Occupational Safety and Health
Act; the Worker Adjustment and Retraining Notification Act; the National Labor
Relations Act; the Immigration Reform and Control Act; all applicable amendments
to the foregoing acts and laws; and any common law, public policy, contract
(whether oral or written, express or implied) and tort law, and any other local,
state, federal or foreign law, regulation or ordinance having any bearing
whatsoever on the Executive’s employment relationship with, and service as an
employee, officer or director of, the Company, and the termination of such
relationship or service, or any other matter whatsoever; provided, however, that
this Agreement shall not release any rights or entitlements of the Executive
that arises under or is preserved by this Agreement.
 
(b)           Release by the Company.  The Company, on behalf of itself and the
Company Parties, hereby releases, acquits and forever discharges the Executive
and the Executive Parties from any and all Claims, whether known or unknown,
whether now existing or hereafter arising, at law or in equity, that any Company
Party may have, may have had, or may hereafter have, and that are based in whole
or in part on facts, whether or not now known, existing prior to the Effective
Date, regarding any matter whatsoever, other than claims based on the
Executive’s willful misconduct, fraud or gross neglect.
 
4.            Restrictive Covenants.
 
(a)           Unauthorized Disclosure.  Without the prior written consent of the
Company, except to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, in which
event Executive shall use his best efforts to consult with the Company prior to
responding to any such order or subpoena, Executive shall not disclose any
confidential or proprietary trade secrets, customer lists, drawings, designs,
marketing plans, management organization information (including but not limited
to data and other information relating to members of the Board of Directors (the
“Board”), the Company, or any of its affiliates or to the management of the
Company or any of its affiliates), operating policies or manuals, business
plans, financial records, or other financial, commercial, business or technical
information (i) relating to the Company or any of its affiliates; or (ii) that
the Company or any of its affiliates may receive belonging to customers or
others who do business with the Company or any of its affiliates (collectively,
“Confidential Information”) to any third Person (as defined below) unless such
Confidential Information has been previously disclosed to the public generally
or is in the public domain, in each case, other than by reason of Executive’s
breach of this Section 4(a).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Non-Competition.  For the six-month period commencing on the
Termination Date (the “Restriction Period”), Executive shall not, directly or
indirectly, own any interest in, operate, join, control or participate as a
partner, shareholder, member, director, manager, officer, or agent of, enter
into the employment of, act as a consultant to, or perform any services for any
entity that is in competition with the business of the Company or any of its
affiliates within 100 miles of any jurisdiction in which the Company or any of
its affiliates is engaged, or in which any of the foregoing has documented plans
to become engaged of which Executive has knowledge as of the Termination Date;
provided, however, that it shall not be a violation of this Section 4(b) if the
Executive owns less than 5% (as a passive investment) in any public company.
 
(c)           Non-Solicitation of Employees.  During the Restriction Period,
Executive shall not, directly or indirectly, for Executive’s own account or for
the account of any other natural person, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity (each, a “Person”) in any jurisdiction in which the Company or
any of its affiliates has commenced or has made plans to commence operations
during the Term (as defined in the Employment Agreement), (i) solicit for
employment, employ or otherwise interfere with the relationship of the Company
or any of its affiliates with any natural person throughout the world who is or
was employed by or otherwise engaged to perform services for the Company or any
of its affiliates at any time during the Term; or (ii) induce any employee of
the Company or any of its affiliates to engage in any activity which Executive
is prohibited from engaging in under any of this Section 4 or to terminate such
employee’s employment with the Company or such affiliate.
 
(d)           Non-Solicitation of Business Relationships.  During the
Restriction Period, Executive shall not, directly or indirectly, for Executive’s
own account or for the account of any other Person, in any jurisdiction in which
the Company or any of its affiliates has commenced or made plans to commence
operations, solicit, interfere with, or otherwise attempt to establish any
business relationship of a nature that is competitive with the business or
relationship of the Company or any of its affiliates with any Person throughout
the world which is or was a customer, client, distributor, supplier or vendor of
the Company or any of its affiliates at any time during the Term.
 
(e)           Non-Disparagement.  Executive agrees that he shall not, directly
or indirectly, engage in any conduct or make any statement disparaging or
criticizing in any way the Company or any of its affiliates or any of their
personnel, nor shall he, directly or indirectly, engage in any other conduct or
make any other statement that could be reasonably expected to impair the
goodwill of the Company or any of its affiliates, or the reputation of the
Company or any of its affiliates, in either case except to the extent required
by law, and then only after consultation with the Company to the extent
possible, or to enforce the terms of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Return of Documents.  Promptly following the Termination Date,
Executive shall deliver to the Company (i) all property of the Company and any
of its affiliates then in Executive’s possession; and (ii) all documents and
data of any nature and in whatever medium of the Company and any of its
affiliates, and Executive shall not take with Executive any such property,
documents or data or any reproduction thereof, or any documents containing or
pertaining to any Confidential Information.
 
(g)           Cooperation.  Executive agrees that he will cooperate in all
reasonable respects with the Company and its affiliates in connection with any
and all existing or future litigation, actions or proceedings (whether civil,
criminal, administrative, regulatory or otherwise) brought by or against the
Company or any of its affiliates, to the extent the Company reasonably deems
Executive’s cooperation necessary.  The Company shall reimburse Executive for
all reasonable out-of-pocket expenses incurred by Executive as a result of such
cooperation.
 
5.            Miscellaneous.
 
(a)           Public Announcements.  The Executive and the Company shall jointly
draft, and shall mutually agree on, any press release, regulatory filing, or
other public statement that is made by the Company and that relates to this
Agreement or to the Executive’s employment with, or services for, the Company or
to the termination thereof.
 
(b)           Tax Withholding; Section 409A.  The Company shall withhold from
any amount or benefit payable under this Agreement any taxes that it is required
to withhold by applicable law or regulation.  Notwithstanding anything herein to
the contrary, this Agreement is intended to be interpreted and applied so that
the payment of the benefits set forth herein either shall either be exempt from
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) or shall comply with the requirements of such
provision.  Notwithstanding anything herein to the contrary, if the Executive is
a “specified employee” (within the meaning of Section 409A of the Code (“Section
409A”)), any payments or arrangements due on or after the Separation Date under
any arrangement that constitutes a “deferral of compensation” (within the
meaning of Section 409A) and which do not otherwise qualify under the exemptions
under Treas. Regs. Section 1.409A, shall be delayed and paid or provided on the
earlier of (i) the date which is six months after the Executive’s “separation
from service” (as such term is defined in Section 409A) for any reason other
than death, and (ii) the date of his death.  After the Effective Date, the
Executive shall have no duties or responsibilities that are inconsistent with
having a “separation from service” as of such date.  Any amounts otherwise
payable to the Executive on or after the Effective Date that are not so paid by
reason of this Section 5(b) shall be paid as soon as practicable after, and in
any event within thirty (30) days after, the date that is six months after the
Executive’s separation from service (or, if earlier, the date of his
death).  Each payment under this Agreement or otherwise shall be treated as a
separate payment for purposes of Section 409A.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Notice.  Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing; (ii) delivered
personally, by facsimile, by electronic mail, by courier service or by certified
or registered mail, first class postage prepaid and return receipt requested;
(iii) deemed to have been received on the date of delivery or, if so mailed, on
the third business day after the mailing thereof; and (iv) addressed to the
party as set forth below (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof).
 
If to Employee:                                     Jon Donnell
1800 Ben Franklin Drive #706
Sarasota, Florida 34236


With a copy to:                                    Greene, Hamrick Perrey
Quinlan & Schermer, P.A.
601 12th Street West
Bradenton, Florida 34205
Attention: Robert Greene
Facsimile: 941-748-8708


If to the Company:                               Avatar Holdings Inc.
201 Alhambra Circle, 12th Floor
Coral Gables, Florida 33134
Attention: Chairman of the Board and General Counsel
Facsimile: (305) 441-7876


with a copy to:                                      Morrison Cohen LLP
909 Third Avenue
New York, New York 10022
Attention: David A. Scherl, Esq.
Facsimile: (212) 735-8608
 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
(d)           Amendment or Modification; Waiver.  No provision of this Agreement
may be modified, waived or discharged unless such modification, waiver or
discharge is set forth in a writing that expressly identifies provisions being
amended and that is signed by the Parties.  No waiver by any person or entity of
any breach of any condition or provision contained in this Agreement shall be
deemed a waiver of any similar or dissimilar condition or provision at any prior
or subsequent time.  To be effective, a waiver must be set forth in a writing
that is signed by the waiving person or entity and that expressly identifies the
condition or provision breach of which is being waived.
 
(e)           Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the Company and its successors and assigns and the Executive and
the Executive’s heirs, executors, administrators and legal representatives.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)            Entire Agreement.  This Agreement constitutes the entire
understanding and agreement between the Parties concerning the specific subject
matter hereof and supersedes in its entirety, as of the Effective Date, any
prior agreement between the Parties, including but not limited to the Employment
Agreement.
 
(g)           Effective Date.  The Executive acknowledges that he has been given
a period of at least twenty-one (21) calendar days to review and consider the
provisions of this Agreement.  The Executive further understands and
acknowledges that he has seven (7) calendar days following the execution of this
Agreement to revoke his acceptance of this Agreement.  This Agreement will not
become effective or enforceable until after the seven (7) day period to revoke
this Agreement has expired without the Executive’s revocation.  The effective
date of this Agreement (the “Effective Date”) shall be the eighth (8th) day
following its execution by the Executive, provided the Executive shall not have
timely revoked this Agreement in accordance with the foregoing prior to such
eighth (8th) day.
 
(h)           Governing Law.  This Agreement shall be governed, construed,
performed and enforced in accordance with its express terms and otherwise in
accordance with the laws of the State of New York, without reference to
principles of conflicts of law.
 
(i)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.  Signatures delivered by facsimile
and/or “pdf” shall be deemed effective for all purposes.
 
(j)           Headings.  The headings of the sections and sub-sections contained
in this Agreement are for the convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.
 

  AVATAR HOLDINGS INC.          
 
By:
/s/Joshua Nash     Name: Joshua Nash     Title: Chairman, Board of Directors    
        JON DONNELL               /s/ Jon Donnell  

 
 

--------------------------------------------------------------------------------